Case 3:19-cv-03674-WHA Document 150-1 Filed 10/30/20 Page 1 of 5




                           Exhibit A
              Case 3:19-cv-03674-WHA Document 150-1 Filed 10/30/20 Page 2 of 5




 1
 2                               UNITED STATES DISTRICT COURT
                           FOR THE NORTHERN DISTRICT OF CALIFORNIA
 3
 4
      TERESA SWEET, et al.,
 5                                                     No. 19-cv-03674-WHA
                             Plaintiffs,
 6
               v.
 7
      UNITED STATES DEPARTMENT OF                      DECLARATION OF MARK A. BROWN
 8    EDUCATION and BETSY DEVOS, in her
      official capacity as Secretary of Education
 9
10                           Defendants.
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28




     Declaration of Mark A. Brown
                                              19-cv-3674-WHA
              Case 3:19-cv-03674-WHA Document 150-1 Filed 10/30/20 Page 3 of 5




              I, Mark A. Brown, hereby declare under the penalty of perjury as follows:
 1
 2   1.       I am over the age of 18 and competent to testify to the matters herein.

 3   2.       I am the Chief Operating Officer of Federal Student Aid (“FSA”) in the U.S. Department
 4
     of Education (“Department”). I was appointed to my position on March 4, 2019, by U.S.
 5
     Secretary of Education Betsy DeVos (the “Secretary”). I served in the U.S. Air Force (“USAF”)
 6
 7   for 32 years and retired as a major general. Most recently I served as the deputy commander for

 8   the Air Education and Training Command. Prior to that, I served in a series of roles in the
 9   USAF.
10
     3.       As Chief Operating Officer, I oversee the management of FSA. Through my duties as
11
     Chief Operating Officer and my discussions with Department staff working on borrower defense
12
13   issues, I certify that I am duly authorized, am qualified, and have been given authority by the

14   Department to make the statements contained in this Declaration regarding the Department’s
15   processing of borrower defense applications submitted by members of the class certified by the
16
     Court in this action and consisting of “[a]ll people who borrowed a Direct Loan or FFEL loan to
17
     pay for a program of higher education, who have asserted a borrower defense to repayment to the
18
19   U.S. Department of Education, whose borrower defense has not been granted or denied on the

20   merits, and who is not a class member in Calvillo Manriquez v. DeVos, No. 3:17-cv-7210 (N.D.
21
     Cal.).” ECF No. 46. The statements contained herein are based on my personal knowledge as
22
     an employee of the Department, my review of the pertinent records, and information provided to
23
24   me in the performance of my official duties.

25   4.       I am aware that on October 19, 2020, the Court entered an order requiring the parties in
26   this lawsuit to show cause why the Secretary should not be enjoined from denying the borrower
27
     defense claims of class members “until a ruling on the form of denial can be had.” ECF No. 146.
28


     Declaration of Mark A. Brown
     19-cv-3674-WHA
                                                       1
              Case 3:19-cv-03674-WHA Document 150-1 Filed 10/30/20 Page 4 of 5




     5.       Effective October 21, 2020, the Department stopped issuing further decisions denying
 1
 2   the borrower defense applications of class members. The Department will not issue any further

 3   decisions denying the borrower defense applications of class members until the Court enters a
 4
     final judgment on the merits.
 5
 6   6.       In March 2020, the Secretary announced that, in light of the economic challenges created

 7   by the Coronavirus, the Department would suspend collection efforts and not charge interest on

 8   student loans held by the Department.1 Later that month, Congress passed and the President

 9   signed into law the Coronavirus Aid, Relief, and Economic Security Act (the “CARES Act”),

10   Pub. L. 116-136. Section 3513 of the CARES Act provides temporary relief for Federal student

11   loan borrowers. Under that section of the CARES Act, all payments due on Federal student

12   loans held by the Department are suspended and interest does not accrue on the loans. In

13   addition, the CARES Act directs the Department to suspend all of its efforts to collect on the

14   loans through involuntary collections such as Federal offset and administrative wage

15   garnishment. In accordance with the CARES Act, FSA takes steps to return any garnishment

16   payments incorrectly sent in by employers. Under the CARES Act, the protections provided to

17   Federal student loans borrowers with loans held by the Department would continue through

18   September 30, 2020. However, on August 8, 2020, the President issued a Presidential

19   Memorandum directing the Secretary to extend the protections provided to Federal student loan

20   borrowers under the CARES Act until the end of 2020.2

21
22   7.       Under the CARES Act and Presidential Memorandum, all borrowers of federal

23   Department-held loans, including the members of the certified class in this case, are not required
24   to make payments on their federal Department-held loans through December 31, 2020. If there
25
26   1
       See U.S. Dep’t of Educ., “Secretary DeVos Directs FSA to Stop Wage Garnishment, Collections Acts for Student
     Loan Borrowers, Will Refund More Than $1.8 Billion to Students, Families” (Mar. 25, 2020), available at
27   https://www.ed.gov/news/press-releases/secretary-devos-directs-fsa-stop-wage-garnishment-collections-actions-
     student-loan-borrowers-will-refund-more-18-billion-students-families.
28   2
       See Memorandum of August 8, 2020, Continued Student Loan Payment Relief During the COVID-19 Pandemic,
     85 Fed. Reg. 49,585 (Aug. 13, 2020).

     Declaration of Mark A. Brown
     19-cv-3674-WHA
                                                            2
              Case 3:19-cv-03674-WHA Document 150-1 Filed 10/30/20 Page 5 of 5




     is no general extension of these CARES Act protections by January 1, 2021, the Department will
 1
 2   take action to ensure that all of the class members are held in forbearance (or other appropriate

 3   repayment status), with no payments due, until the Court enters a final judgment on the merits.
 4
 5
     I declare under penalty of perjury, pursuant to the provisions of 28 U.S.C. § 1746, that the
 6
 7   foregoing is true and correct.

 8
 9   Executed on this 30TH day of October 2020.

10
11
                                                                                   _
12                                         Mark A. Brown
13                                         Chief Operating Officer of Federal Student Aid
                                           Office of Federal Student Aid
14                                         United States Department of Education
15
16
17
18
19
20
21
22
23
24
25
26
27
28


     Declaration of Mark A. Brown
     19-cv-3674-WHA
                                                      3
